Title: To Benjamin Franklin from Jane Mecom, 16 December 1776
From: Mecom, Jane
To: Franklin, Benjamin


My Ever Dear Brother
Goshon Chester County in Penselveny Decr. 16. 1776
I was distres’d at your leveing us but as affairs have turned out I have bles’d God you were absent, and we have Reason to hope you are saif arived at your Port. On hearing the Enemy were advancing to wards us we thought it nesesary to Retire to this place where we hope we are saif and are very Comfortable. I have another mercy to be thankfull for which has given grate ease to my mind, the Return of my son in Law Collas, who has by the Recomendation of Cousen Williams, and Capt. Faulkner, (who happened to be then in Boston) obtained the comand of a Contenental ship, Expects to go to France, and is the barer of this. I hope He will aquit Himself properly in His station, I know nothing of His abilities but that He has allway borne a good charecter. Our Famely are all well, Will as Harty and as lovely as ever Says He wants to go to france to grand papa and He must send a Boat for Him. We shall be very Happy to hear from you, from Temple and Benny. Remember my love to them. I sopose your son and Daughter will write and Inform of all nesesary. I only add that I am as Ever your Affectionat sister
Jane Mecom
 
Addressed in different hands: Doctor Franklin / Favored by / Capt Collas
Endorsed: Family Letters 1777
